Citation Nr: 0308766	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-05 274	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial compensable rating for a hiatal 
hernia.

2.  Entitlement to an initial compensable rating for 
irritable bowel syndrome.

3.  Entitlement to an initial compensable rating for 
cervicitis with dysplasia.

4.  Entitlement to an initial compensable rating for status 
post fracture, second metatarsal of the right foot.

5.  Entitlement to an initial rating in excess of 20 percent 
for stress incontinence.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from June 1995 to 
March 1999.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision by the RO which granted service connection for 
hiatal hernia, irritable bowel syndrome, cervicitis with 
dysplasia, a right foot disorder and stress incontinence, 
assigning each a noncompensable rating.  The veteran appealed 
for higher ratings.

In June 2001, the Board remanded the claims for higher 
ratings to the RO for appropriate action.  In October 2002, 
the RO granted a higher 20 percent rating for stress 
incontinence, effective from March 1999.  The veteran has not 
indicated she is satisfied with this rating.  Thus, the claim 
is still before the Board.  AB v. Brown, 6 Vet.App. 35 
(1993).


FINDINGS OF FACT

1.  The veteran's hiatal hernia symptoms are controlled with 
medication.

2.  The veteran's service-connected irritable bowel syndrome 
is no more than mildly disabling.

3.  The veteran's service-connected cervicitis does not 
require continuous treatment.

4.  The veteran's service-connected status post fracture, 
second metatarsal of the right foot does not involve moderate 
malunion or nonunion of the tarsal or metatarsal bones or 
represent a moderate foot injury.

5.  The service-connected stress incontinence does not 
require the need to wear absorbent materials which must be 
changed two to four times a day and there is no evidence of 
urinary frequency which involves daytime voiding interval 
less than one hour or awakening to void five or more times 
per night.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for a 
hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5107, 
(West 1991); 38 C.F.R. § 4.114, Code 7346 (2002).

2.  The criteria for an initial compensable rating for 
irritable bowel syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Code 7319 
(2002).

3.  The criteria for an initial compensable rating for 
cervicitis with dysplasia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.116, Code 7612 (2002).

4.  The criteria for an initial compensable rating for status 
post fracture, second metatarsal of the right foot have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71, Codes 5283, 5284 (2002).

5.  The criteria for a rating in excess of 20 percent for 
stress incontinence have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.115a, 4.115b, Code 7516 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that a new law and its implementing 
regulations were enacted during the course of this appeal.  
This new law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) 
(2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate her claim.  
The veteran and her representative were provided with a copy 
of the appealed October 1999 rating decision, a February 2000 
statement of the case, and a supplement statement of the case 
dated in October 2002.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding her claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on her behalf.  

The Board remanded the claims for higher ratings in June 
2001.  At that time, the veteran was informed that VA would 
assist her by scheduling her for a VA examination and by 
requesting pertinent medical records.  The veteran was also 
informed of her responsibility to identify facilities or 
doctors who have treated her for the disorders she claimed 
warranted higher ratings.  In the June 2001 Board remand, the 
veteran was also informed of the VCAA.  By an October 2001 VA 
letter, the veteran was requested to identify all sources of 
medical treatment she received for hiatal hernia, irritable 
bowel syndrome, cervicitis with dysplasia, right foot 
disorder and stress incontinence.  She was told that she 
could contact the sources directly or fill out an 
authorization form so that VA could obtain the records.  
Additionally, in October 2002, VA sent the veteran a letter 
confirming a conversation they had with her in which she was 
told of the additional information or evidence needed to 
support her claims for higher ratings.  The letter also 
informed the veteran of the evidence VA had obtained in 
connection with her appeal and also informed her of her 
rights under the VCAA.  The Board observes that the 
aforementioned correspondences informed the veteran of the 
evidence she was responsible for submitting and what evidence 
VA would obtain in an effort to substantiate her claims.  See 
Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, including VA examinations, and assertions 
made by the veteran and her representative in support of her 
claims.  The veteran has stated in an October 2002 phone call 
with VA that she had no additional medical evidence to 
submit.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law, 
and adjudication of the claims for higher initial ratings for 
stress incontinence, cervicitis with history of dysplasia, 
irritable bowel syndrome, hiatal hernia, and residuals of a 
fracture of the second metatarsal of the right foot poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155.  Applicable 
regulations require that in evaluating a given disability, 
the disability must be viewed in relation to its whole 
recorded history.  38 C.F.R. §§ 4.1, 4.2.  Moreover, the VA 
has a duty to acknowledge and consider all regulations, which 
are potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The VA is also required to resolve any reasonable 
doubt regarding the current level of the veteran's disability 
in the veteran's favor.  38 C.F.R. § 4.3.

In addition, as the veteran has appealed from an initial 
award of service connection and compensation, consideration 
will given to whether initial higher ratings for his service 
connected disorders are warranted for any period of time 
during the pendency of her claims.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A.  Entitlement to an initial compensable rating for a hiatal 
hernia.

The veteran is currently assigned a noncompensable rating for 
hiatal hernia under 38 C.F.R. § 4.114, Diagnostic Code 7346.  
Under this code a 30 percent rating for hiatal hernia 
requires persistent recurrent epigastric distress with 
dysphagia (difficulty swallowing), pyrosis (heartburn), and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating requires two or more of the symptoms for the 
30 percent evaluation of less severity.  38 C.F.R. § 4.114, 
Code 7346.

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31.

The veteran's service medical records show that she was 
treated for abdomen pain in December 1997.  Her pain 
continued and in May 1998 she underwent an EGD which revealed 
an impression of erosive esophagi's and hiatal hernia.  She 
was also treated for abdominal complaints in June 1998.

A September 1999 VA examination report notes that the veteran 
was diagnosed in service as having gastroesophageal reflux 
disease after developing abdominal pain.  She was started on 
Prevacid with resolution of her symptoms.  She denied any 
side effects of the Prevacid.  She denied dysphasia, 
hematemesis, melena, reflux or regurgitation, nausea or 
vomiting.  On examination the abdomen was soft, non-tender, 
nondistended, and she had positive bowel sounds.  She was in 
a normal nutritional status.  She was noted to have a 38-
pound weight gain while pregnant and she had lost the weight 
since that time.  The examiner diagnosed hiatal hernia, good 
response to Prevacid.

VA outpatient treatment reports from 1999 to 2000 reveal that 
the veteran had a history of GERD by EGD and that she was 
doing well on medication or that her condition was controlled 
while on medication.

The veteran underwent VA examination in April 2002.  The 
examiner noted that the veteran had symptoms of heartburn and 
acid eructation with reflux which started during the early 
part of 1998.  The examiner also noted that the veteran had 
an endoscopy performed in 1998 which showed esophageal hiatal 
hernia and gastroesophageal reflux disease with a small 
gastric ulcer.  He reported that the veteran was started on 
Omeprazole and that her symptoms improved markedly.  She 
reported having no symptoms except for episodic heartburn 
which responded to Omeprazole.  Physical examination revealed 
that the abdomen was soft and nontender.  There was no 
guarding, rigidity, organomegalies or masses.  Her bowel 
sounds were normal.  There were no active inguinal hernias 
anywhere.

The Board observes that the evidence of record fails to show 
that a compensable rating is warranted for the service-
connected hiatal hernia.  The evidence of record reveals 
minimal symptoms associated with the service-connected hiatal 
hernia.  VA examination reports and outpatient treatment 
records consistently shows that the veteran's service-
connected hiatal hernia symptoms are controlled on 
medication.  In fact, on recent examination in April 2002, 
the veteran reported that she had no symptoms, except for 
episodic heartburn and that such symptom usually responded to 
Omeprazole.

The evidence overall fails to show that the veteran has at 
least two of the following symptoms:  persistent recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Consequently, the next 
higher rating of 10 percent is not warranted.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirement for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  Here, the 
requirement for a compensable 10 percent rating is not met.  
Therefore, the veteran is properly assigned a noncompensable 
rating.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which a compensable rating for 
hiatal hernia was warranted.  Thus "staged ratings" are 
inapplicable to this case. 

Furthermore, this case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted. 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  There 
have been no recent hospitalizations for this condition, and 
there is no evidence of marked interference with employment 
in recent years due to a hiatal hernia disability beyond the 
industrial impairment acknowledged by the schedular rating.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an initial compensable rating for a hiatal hernia; 
the benefit-of-the doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

B.  Entitlement to an initial compensable rating for 
irritable bowel syndrome.

The veteran's service-connected irritable bowel syndrome has 
been rated under 38 C.F.R. § 4.114, Diagnostic Code 7319, 
irritable colon syndrome.  Severe irritable colon syndrome, 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress, warrants a 30 
percent rating.  A 10 percent rating is assigned for moderate 
irritable colon syndrome, with frequent episodes of bowel 
disturbance with abdominal distress.  Mild irritable bowel 
syndrome, with disturbances of bowel function with occasional 
episodes of abdominal distress, is rated 0 percent.

The veteran's service medical records show that when treated 
in October 1997 she reported that she had a two-year history 
of bowel movement urgency with abdomen cramping about every 
other day.  The assessment was irritable bowel.  In January 
1998, the examiner diagnosed irritable bowel syndrome with 
possibly a component of peptic ulcer disease and gastritis.

A September 1999 VA general examination reveals a diagnosis 
of irritable bowel syndrome.  During a September 1999 VA 
intestine examination the veteran reported that she 
previously had alternating cycles of constipation and 
diarrhea.  She reported that since starting the Prevacid she 
had had resolution of these symptoms.  Physical examination 
revealed no evidence of malnutrition or anemia.  She denied 
any abdominal pain.  Her current treatment was Prevacid with 
no side effects.  Her abdomen was soft, nontender, and 
nondistended.  She had positive bowel sound.  The diagnosis 
was history of bowel syndrome with no symptoms at present.

VA outpatient treatment reports from 1999 to 2001 are 
negative for any treatment for irritable bowel syndrome.

An April 2002 VA examination report reveals that during 
service the veteran was diagnosed as having an irritable 
bowel syndrome.  She reported that Omeprazole helped her 
condition, but stated that she still got cramps and diarrhea 
3 to 4 times a day approximately twice a month, but that the 
symptoms resolved within 2 to 3 days.  The examiner stated 
that the veteran had a normal barium enema in March 2000.  
The diagnosis was irritable bowel syndrome.

The evidence shows that at most the veteran has mild 
irritable bowel syndrome, with disturbances of bowel function 
with occasional episodes of abdominal distress.  There is no 
evidence of record of moderate irritable colon syndrome, with 
frequent episodes of bowel disturbance with abdominal 
distress.  In this regard, when examined in September 1999, 
it was reported that the veteran had no symptoms of irritable 
bowel syndrome.  VA outpatient treatment records are negative 
for any treatment of irritable bowel syndrome and on 
examination in 2002, it was reported that the veteran 
occasionally had diarrhea which resolved with medication.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the irritable bowel syndrome 
was more than mildly disabling (i.e. the criteria for a 
noncompensable rating).  Thus "staged ratings" are 
inapplicable to this case. 

Furthermore, this case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  There 
have been no recent hospitalizations for this condition, and 
there is no evidence of marked interference with employment 
in recent years due to an irritable bowel syndrome beyond the 
industrial impairment acknowledged by the schedular rating.

In conclusion, since no more than mild irritable bowel 
syndrome is demonstrated, the Board must conclude that that 
the preponderance of the evidence is against the claim for an 
initial compensable rating for irritable bowel syndrome; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

C.  Entitlement to an initial compensable rating for 
cervicitis with dysplasia.

38 C.F.R. § 4.116, Diagnostic Code 7612, disease or injury of 
the cervix, provides that a noncompensable rating is assigned 
where symptoms do not require continuous treatment.  Where 
continuous treatment is required, a 10 percent rating is 
assigned.  Where continuous treatment does not control the 
symptoms, a 30 percent rating is warranted. 38 C.F.R. § 
4.116, Code 7612.

Service medical records show that the veteran was treated on 
numerous occasions in the gynecology clinic.  In 1996 and 
1997 pap smears revealed moderate dysplasia.  An April 1998 
biopsy revealed chronic cervicitis and a colposcopic 
examination in May 1998 revealed chronic cervicitis with 
moderate dysplasia.

VA examination in September 1999 indicates that the veteran 
was found to have dysplasia in January 1997; and in December 
1997, a pap smear revealed atypical squamous cell 
abnormalities of undetermined significance.  A biopsy in 
April 1998 revealed cervicitis; and in May 1998, she had a 
colposcopic examination of which a biopsy showed chronic 
cervicitis with moderate dysplasia with human papilloma viral 
effect.  In June 1998 and March 1999, she had pap smears 
which were normal.  Physical examination revealed that the 
cervix was high and anterior.  There was an 2 cm cervical 
laceration that extended to the 11 o'clock position.  The 
examiner looked at the entire vagina and found no evidence of 
any obvious abnormalities and the only scarring present was 
the cervical scar presumably associated with childbirth.  The 
examiner diagnosed abnormal pap smears, cervical laceration, 
and cervicitis.  The examiner reported that all the lab tests 
were either negative or within normal limits, except for the 
HPV which was positive.

VA outpatient treatment records from 1999 to 2001 include a 
January 2000 pathology report.  The report states that a 
diagnosis pertaining to the cervical biopsy was squamous 
metaplasia, moderate chronic active inflammation and focal 
koilocytotic atypia (HPV).  The diagnosis pertaining to 
endocervical curettage was mostly blood with scanty 
superficial fragments of endocervical epithelium with focal 
squamous metaplasia and mild chronic inflammation.

An April 2002 VA gynecological examination report reveals 
that the veteran had a history of cervical dysplasia from 
1996 to 1998.  Since 1998 and 1999, she had a low-grade pap 
smear, and repeat was rare atypical cells of unknown 
significance on Pap smear in 1999.  Pap smears in June 2000, 
November 2000, October 2001 and April 2002 were all normal.  
The examiner diagnosed history of cervicitis, and history of 
moderate dysplasia on biopsy in 1998.

Here, there is no evidence of continuous treatment for any 
disease of the cervix and the veteran does not argue that she 
is currently on continuous treatment for a disease of the 
cervix.  See 38 C.F.R. § 4.116, Diagnostic Code 7612.  
Consequently, a compensable rating is not warranted.  The 
Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
have been no identifiable periods of time, since the 
effective date of service connection, when the cervicitis 
with history of dysplasia warranted a compensable rating.  
Thus "staged ratings" are inapplicable here.

Furthermore, this case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  There 
have been no recent hospitalizations for this condition, and 
there is no evidence of marked interference with employment 
in recent years due to cervicitis with history of dysplasia 
beyond the industrial impairment acknowledged by the 
schedular rating.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an initial compensable rating for cervicitis with 
history of dysplasia; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

D.  Entitlement to an initial compensable rating for status 
post fracture, second metatarsal of the right foot.

Malunion or nonunion of the tarsal or metatarsal bones (Code 
5283) or other foot injuries (Code 5284) will be assigned a 
10 percent rating if moderate, a 20 percent rating if 
moderately severe, and a 30 percent rating if severe.  38 
C.F.R. § 4.71a, Codes 5283, 5284.  

Service medical records reveals that the veteran fractured 
his 2nd toe of the right foot in July 1995.  X-ray studies 
noted second metatarsal fracture of the right foot.  His foot 
was casted for four weeks.

A September 1999 VA examination report of the foot reveals 
that the veteran had a fracture of the metatarsal bone in his 
right foot.  She complained of having foot pain and 
stiffness.  She denied having swelling, heat, redness, 
fatigability or lack of endurance.  She was not on any 
medication or treatment for the fracture.  She had no flare-
ups of the joint.  She did not use a crutch, brace, cane or 
corrective shoe.  She was casted but had no surgery.  She did 
not use corrective shoes, shoe inserts or braces.  She did 
not change her usual daily activity.  She stated that shoes 
were less comfortable.  Physical examination revealed she had 
a full range of active and passive motion at the ankle and at 
the toes.  Her power, tone and bulk were normal.  She had 
normal ankle jerks.  The diagnosis was status post fracture 
of the foot, well-healed.  X-ray studies of the right foot 
revealed an impression of possible hallux valgus hammertoe 
deformity of the second through the fifth toe.

An April 2002 VA examination report notes that the veteran 
suffered a fracture of the second metatarsal of the right 
foot while in service.  The veteran reported that she was 
casted initially and then returned to duty.  She reported 
having intermittent pain of the right foot over the second 
metatarsal.  She related that she had twinges of pain with 
prolonged weightbearing.  She stated that she had difficulty 
ascending and descending multiple stairs.  She denied any 
swelling.  She was currently asymptomatic and utilizes Motrin 
when she had pain.  She did not use any crutches or cane.  
There were no constitutional symptoms of bone disease.  On 
examination, she was in no acute distress.  She ambulated 
into the office with a normal reciprocal type gait.  Physical 
examination of both feet revealed evidence of mild hallux of 
the right great toe.  She had mild evidence of hammertoe on 
the right from 2 through 5.  She had pain to ambulate on her 
toes over the metatarsal heads as well as pain to palpation 
over the metatarsal head of the right foot.  Upon toe walking 
she had pain over the distal metatarsal.  The diagnoses were 
status post stress fracture, right second metatarsal, mild 
hallux valgus and hammertoe deformity of toes 2 through 5, 
and metatarsalgia.  A separate VA general April 2002 
examination report reveals that the feet were normal.

With respect to the right foot, the veteran is currently only 
service-connected for residuals of a fracture of the 2nd 
metatarsal of the right foot.  The evidence shows that the 
fracture of the 2nd metatarsal of the right foot is well-
healed and that she has disorders of the right foot that are 
currently not service-connected, such as mild hallux valgus 
and hammer toes and metatarsalgia of the toes.  These 
nonservice-connected disabilities seems to cause the majority 
of her discomfort and cannot be used to determine an 
evaluation of the service-connected residuals of the fracture 
of the 2nd metatarsal of the right foot.  38 C.F.R. § 4.14.  
A review of the evidence overall fails to show any 
significant impairment caused by the well-healed fracture of 
the 2nd metatarsal of the right foot.  Specifically, there is 
no evidence moderate malunion or nonunion of the tarsal or 
metatarsal bones (Code 5283) or that the veteran's service-
connected residuals of a fracture of the 2nd metatarsal of 
the right foot represents a moderate foot injury (Code 5284).  
Thus, a compensable 10 percent rating is not warranted.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
have been no identifiable periods of time, since the 
effective date of service connection, when the residuals of a 
fracture of the 2nd metatarsal of the right foot warranted a 
compensable rating.  Thus "staged ratings" are inapplicable 
here.

Furthermore, this case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted. 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  There 
have been no recent hospitalizations for this condition, and 
there is no evidence of marked interference with employment 
in recent years due to residual disability of a fracture of 
the 2nd metatarsal of the right foot beyond the industrial 
impairment acknowledged by the schedular rating.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an initial compensable rating for residuals of a 
fracture of the 2nd metatarsal of the right foot; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).



E.  Entitlement to an initial rating in excess of 20 percent 
for stress incontinence.

The veteran is currently rated as 20 percent by analogy under 
38 C.F.R. § 4.115b, Diagnostic Code 7512, bladder, fistula 
of.  Under this code the disability is to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  In the instant case, the predominate disability 
is voiding dysfunction.  The criteria for voiding dysfunction 
provides that you are to rate particular condition as urine 
leakage, frequency, or obstructed voiding, continual urine 
leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence as 20 percent disabling 
if the disorder requires the wearing of absorbent materials 
which must be changed less than two times per day.  The need 
to wear absorbent materials which must be changed two to four 
times per day warrants a 40 percent rating; and the use of an 
appliance or wearing of absorbent materials which must be 
changed more than four times per day warrants a 60 percent 
rating.  38 C.F.R. § 4.115a.

Urinary frequency which involves daytime voiding interval 
less than one hour, or awakening to void five or more times 
per night warrants a 40 percent rating.  38 C.F.R. § 4.115a.  

Service medical records from 1995 to 1998 reveals that the 
veteran had several urinary complaints.

The veteran underwent VA examination in September 1999.  She 
reported that prior to becoming pregnant she noticed that she 
was developing some incontinence.  The incontinence mostly 
occurred with heavy excursion.  She reported that since 
delivering her baby in February 1999 she had had a marked 
increase in her incontinence.  She stated that whenever she 
ran or bounced she tended to leak urine.  The examiner 
diagnosed stress incontinence.

VA outpatient treatment reports from 1999 to 2001 reveals 
that the veteran was treated for stress incontinence.  In 
December 1999 and in April 2001, the veteran underwent a 
cystoscopy with collagen injection due to urinary 
incontinence.  Upon undergoing the procedure in December 
1999, it was reported that the veteran had a history of mild 
stress urinary incontinence with exercise and strong cough or 
sneeze.  Her incontinence increased after the birth of her 
first child and now she reports that during exercise she wets 
a complete pad during her routine.  The urologist stated that 
it was his impression that the veteran had type 1 versus type 
3 stress urinary incontinence.  He stated that the collagen 
should help her.  Upon undergoing a cystscopy in April 2001, 
it was reported that the veteran had some improvement in her 
urinary incontinence symptoms following a collagen injection 
in 1999.

VA examination in April 2002 noted that the veteran had 
undergone 2 collagen injections for urinary incontinence and 
that she was supposed to be getting a third injection.  The 
veteran reported that the collagen infection worked for 
awhile.  She reported that she wore a pad at all times.  The 
examiner diagnosed stress incontinence.  On a separate VA 
general examination dated in April 2002, the veteran reported 
that she developed stress incontinence of urine in 1996 when 
she had to do a lot of heavy lifting and moving in service.  
She stated that her incontinence amounted to a few drops of 
urine leaking out if she coughs, strains or performs heavy 
lifting.  The examiner noted that the veteran was diagnosed 
as having type 1 urinary incontinence.  It was reported that 
the veteran's doctor stated that after the second collagen 
injection that if she continued to have symptoms she should 
be placed on medication.  She was never prescribed the 
medication.  On a review of symptoms the examiner stated that 
the veteran had stress incontinence and that there was no 
dysuria, hematuria, hesitancy or burning at the moment.  The 
examiner diagnosed stress incontinence type 1.  The examiner 
stated that the veteran was treated for stress incontinence 
of urine with collagen injections, but that her symptoms had 
recurred.

The evidence shows that the veteran has urinary incontinence 
which requires her to wear a pad.  She reports that when she 
coughs, strains or performs heavy lifting a few drips of 
urine leaks out.  She has been diagnosed as type 1 urinary 
stress incontinence.  There is no evidence that her urinary 
incontinence requires the wearing of absorbent materials 
which must be changed 2 to 4 times a day.  Consequently, the 
next higher rating of 40 percent is not warranted under the 
criteria for voiding dysfunction.  Additionally, there is no 
evidence that the veteran has urinary frequency daytime 
voiding interval less than one hour or awakening to void five 
or more times per night.  As such, the next higher rating of 
40 percent is not warranted under the criteria pertaining to 
urinary frequency.

The Board notes that this is an initial rating case, and 
consideration has been given 
to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet.App. 119 (1999).  
However, there appears to have been no identifiable periods 
of time, since the effective date of service connection, when 
the urinary stress incontinence was less or more than 20 
percent disabling.  Thus "staged ratings" are inapplicable 
here.

Furthermore, this case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  There 
have been no recent hospitalizations for this condition, and 
there is no evidence of marked interference with employment 
in recent years due to stress incontinence beyond the 
industrial impairment acknowledged by the schedular rating.

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for a rating in excess of 20 percent for stress 
incontinence; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).





ORDER

An initial compensable rating for a hiatal hernia is denied.

An initial compensable rating for irritable bowel syndrome is 
denied.

An initial compensable rating for cervicitis with dysplasia 
is denied.

An initial compensable rating for status post fracture, 
second metatarsal of the right foot is denied.

A rating in excess of 20 percent for stress incontinence is 
denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

